DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on October 23, 2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Scott A. Elchert, Reg. No. 55,149 on March 17, 2021 through subsequent communications following a telephone interview on March 10, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
Claim 1 (Currently amended): A computer-readable non-transitory recording medium storing a program that causes a computer to execute a procedure, the procedure comprising:

extracting a first device, among the plurality of devices, in which a number of operation tasks performed during a specific period satisfies a first threshold value;
displaying the information on the operation task performed during the specific period with respect to the first device, in association with the first device in which the number of operation tasks satisfies the first threshold value:
upon receiving designation of a time or a first time zone, referring to the data including the information on the operation task;
extracting a second device, among the plurality of devices, in which the number of operation tasks performed in a second time zone depending on the time or the first time zone satisfies a second threshold value; and 
displaying the information on the operation task performed in the second time zone with respect to the second device, in association with the second device in which the number of operation tasks satisfies the second threshold value,
wherein:[[,]] in the displaying of the information on the operation task performed during the specific period, information on an incident which occurs during the specific period is displayed in association with a device in which the incident occurs;
if the information on the operation task is displayed for both the first device and for the second device, the operation task is identified to have a high degree of influence on the incident; and 
the display of information on the operating task is suppressed when the first threshold and second threshold are not satisfied.

Claim 2 (Previously presented): The computer-readable non-transitory recording medium according to claim 1,
wherein, in the extracting the first device, at least any one of a device in which the number of operation tasks performed during the specific period is equal to or larger than the first threshold value among the plurality of devices and a device in which a rank of the number of operation tasks is equal to or higher than a predetermined rank among the plurality of devices is extracted, and 
wherein, in the extracting of the second device, at least any one of a device in which the number of operation tasks performed in the second time zone is equal to or larger than the second threshold value among the plurality of devices and a device in which the rank of the number of operation tasks is equal to or higher than the predetermined rank among the plurality of devices is extracted.

Claim 3 (Currently amended): The computer-readable non-transitory recording medium according to claim 1, 

wherein, in the extracting of the second device, upon receiving any one of the information on the incident, a device of a same type as a device in which the incident occurs is newly extracted.

Claim 4 (Previously presented): The computer-readable non-transitory recording medium according to claim 1, 
wherein, in the extracting the second device, upon receiving any one of the information on the operation task performed in the second time zone, a device in which the number of operation tasks performed in the second time zone satisfies the second threshold value is newly extracted.

Claim 5 (Original): The computer-readable non-transitory recording medium according to claim 4, wherein, in the extracting of the second device, a device of a same type as a device which becomes a target of the received information on the operation task is newly extracted.

Claim 6 (Original): The computer-readable non-transitory recording medium according to claim 4, 
wherein, in the extracting of the second device, a device which becomes a target of the operation task to which identification information common to the received information on the operation task is assigned is newly extracted.

Claim 7 (Currently amended): A display control method comprising:
referring to data including information on an operation task performed with respect to each of a plurality of devices, the data being associated with each of the plurality of devices;
extracting a first device, among the plurality of devices, in which a number of operation tasks performed during a specific period satisfies a first threshold value;
displaying the information on the operation task performed during the specific period with respect to the first device, in association with the first device in which the number of operation tasks satisfies the first threshold value:
upon receiving designation of a time or a first time zone, referring to the data including the information on the operation task;
extracting a second device, among the plurality of devices, in which the number of operation tasks performed in a second time zone depending on the time or the first time zone satisfies a second threshold value; and

wherein:[[,]] in the displaying of the information on the operation task performed during the specific period, information on an incident which occurs during the specific period is displayed in association with a device in which the incident occurs; 
if the information on the operation task is displayed for both the first device and for the second device, the operation task is identified to have a high degree of influence on the incident; and 
the display of information on the operating task is suppressed when the first threshold and second threshold are not satisfied.

Claim 8. (Currently amended): A display control device comprising: a memory; and 
a processor coupled to the memory and the processor configured to: 
refer to data including information on an operation task performed with respect to each of a plurality of devices, the data being associated with each of the plurality of devices; 
extract a first device, among the plurality of devices, in which a number of operation tasks performed during a specific period satisfies a first threshold value; 
display the information on the operation task performed during the specific period with respect to the first device, in association with the first device in which the number of operation tasks satisfies the first threshold value;
upon receiving designation of a time or a first time zone, refer to the data including the information on the operation task;

display the information on the operation task performed in the second time zone with respect to the second device, in association with the second device in which the number of operation tasks satisfies the second threshold value,
wherein:[[,]] when the information on the operation task performed during the specific period is displayed, information on an incident which occurs during the specific period is displayed in association with a device in which the incident occurs;
 if the information on the operation task is displayed for both the first device and for the second device, the operation task is identified to have a high degree of influence on the incident; and 
the display of information on the operating task is suppressed when the first threshold and second threshold are not satisfied.

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for monitoring a computerized business system including the logging of information for a particular operational task 
Reasons For Allowance
The following is an examiner’s statement for reason for allowance.  The closest prior art of record Rudulier et al. (U.S. 2017/0149690 A1; herein referred to as Le Rudulier) in view of Akatoki et al. (U.S. 2013/0007262 A1; herein referred to as Akatoki) in further view of view of Ishida et al. (U.S. 2015/0172148 A1; herein referred to as Ishida) and in further view of GanapathyRaj et al. (U.S. 2013/0151689 A1; herein referred to as GanapathyRaj) does not teach methods, devices or articles of manufacture that within a computerized infrastructure gathers information from one or more operation tasks performed with respect to each of a plurality of devices such that a first device is extracted  if a number of operation tasks performed during a specific period satisfies a first threshold value and therein triggering a display of the information on the operation task in association with the first device.  A first time zone is designated to refer to the information on the operation task, and subsequently a second device is extracted if a number of operation tasks performed during a second time zone depending on the first time zone satisfies a second threshold value, and therein triggering a display of the information of the operation task performed in the second time zone in association with the second device.   Further, in the display of information on the operation task performed during the specific 
Le Rudulier is directed to a data classification component of an enterprise system that integrates computing resource information and network traffic information in near real time to control the impact of transmitting and classifying unstructured data on an overall enterprise system.  Le Rudulier teaches some of the elements of the claimed invention: (referring to data including information on an operation task performed with respect to each of a plurality of devices (e.g. resource pool 104, data repositories 114, 116, and 118), the data being associated with each of the plurality of devices (see Fig. 1, ¶ ¶ [0021-0022]), extracting a first device among the plurality of devices (see ¶ [0023]) .”), in which a number of operation tasks performed (e.g. high priority task queue) during a specific period satisfies a first threshold value (see “¶ [0019]), extracting a second device among the plurality of devices (see ¶¶  [0023 -0024]) in which the number of operation tasks (e.g. medium priority task queue) performed in a second time zone depending on the time or the first time zone satisfies a second threshold value(see ¶ [0016], ¶ [0019])).  However Le Rudulier does not teach all of the elements and limitations of the claimed invention.
Akatoki is directed to a monitoring system and a monitoring method for monitoring apparatuses coupled via a network and to quantify either a configuration change or a status change of a monitoring target, and displays a change value thereof.  In combination with Le Rudulier, Akatoki teaches some of the elements of the claimed invention: (displaying the information on the operation task (e.g. configuration change or status change) performed during the specific period (e.g. time subsequent to when the previous information was collected and the point in time at which this information was  with respect to the first device in association with the first device (see ¶ [0058], ¶ [0080],¶ [0099]), upon receiving designation of a time or a first time zone (e.g. collection start time), referring to the data (e.g. component change type) (see ¶ [0100]); and displaying the information on the operation task performed in the second time zone (see ¶¶  [0105-0106]) with respect to the second device, in association with the second device ((see ¶ [0168])).  However the combination of Le Rudulier and Akatoki does not teach all of the elements and limitations of the claimed invention.
Ishida is directed to a management server for managing service systems (tenants) created by virtualizing an information processing system managed by one or more management domains and a control method of the management server for detecting a change in the connections of the components included in the service system, the management server records the changed connection associated with a time of the change of the connection, collects monitoring information indicating operation conditions of the components and monitoring times from a data center, and records the monitoring information associated with the monitoring times. In combination with Le Rudulier and Akatoki, Ishida teaches some of the elements of the claimed invention: (including the information on the operation task displayed for the first device and second device (see ¶ [0059])).  However the combination of Le Rudulier, Akatoki, and Ishida does not teach all of the elements and limitations of the claimed invention.
GanapathyRaj is directed to monitoring the number of tenants and users that have been provisioned throughout various parts of a cloud computing system consisting of one or more server farms and a grid manager that spawns jobs for each farm.  In combination with Le Rudulier, Akatoki, and Ishida, GanapathyRaj teaches some of the elements of the claimed invention: (when the information on the operation task performed during the specific period is displayed, information on an incident which occurs during the specific period is displayed in association with a device in which the incident occurs (see 
In particular the cited prior art fails to teach with specificity, monitoring operation tasks performed on a first device during a first time zone to determine whether a first threshold is satisfied, and monitoring operation tasks performed on a second device during a second time zone depending on the first time zone to determine whether a second threshold is satisfied such that an operation task can be identified in relation to an incident occurring such that an operation task can be identified in relation to an incident occurring during a specific period (e.g. the first time zone and the second time zone) and if the information on the operation task is displayed for both the first device and for the second device, the operation task is identified to have a high degree of influence on the incident, and the display of information on the operating task is suppressed when the first threshold and second threshold are not satisfied.  The ordered sequence of limitations and elements in the claimed invention is distinctive from the prior art, whether in combination or singularly considered, because the prior art does not display an operating task identified to have a high degree of influence on the incident when information of the operating task is displayed for both the first device and for the second device by the operating task because the aforementioned first threshold and second threshold were satisfied, while suppressing the display information of the operating task when the first threshold and second threshold are not satisfied, therein improving a process for identifying an operating task that is causing an operational or performance discrepancy amongst multiple devices.  The limitations as recited: (if the information on the operation task is displayed for both the first device and for the second device, the operation task is identified to have a high degree of influence on the incident; and the display of information on the operating task is suppressed when the first threshold and second threshold are not satisfied) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 14 – 18:   ¶ ¶ 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 8 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/JAMES N FIORILLO/Examiner, Art Unit 2444